                 Case 1:21-cv-00674-AMD-PKCIVIL
JS 44 (Rev. 10/20)                         Document 1-1 Filed
                                                COVER   SHEET 02/08/21 Page 1 of 2 PageID #: 26
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                              DEFENDANTS
           Sarah Zohn                                                                                          Investmates Real Estate LLC, Idan Shitrit, Koby Telyas
    (b)   County of Residence of First Listed Plaintiff             Foreign                                    County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)

      MEISTER SEELIG & FEIN LLP             Tel: (212) 655-3500
      125 Park Avenue, 7th Fl. New York, NY 10017
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)    III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                    and One Box for Defendant)
    1   U.S. Government                  3   Federal Question                                                                       PTF        DEF                                         PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                         Citizen of This State            1        X 1      Incorporated or Principal Place         4   X4
                                                                                                                                                          of Business In This State

    2   U.S. Government               ✖ 4    Diversity                                               Citizen of Another State          ✖ 2          2   Incorporated and Principal Place           5         5
          Defendant                            (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                     Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                        Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                               FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
  110 Insurance                         PERSONAL INJURY              PERSONAL INJURY                    625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                            310 Airplane                365 Personal Injury -                   of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
  130 Miller Act                        315 Airplane Product            Product Liability               690 Other                                28 USC 157                        3729(a))
  140 Negotiable Instrument                  Liability              367 Health Care/                                                                                           400 State Reapportionment
  150 Recovery of Overpayment           320 Assault, Libel &            Pharmaceutical                                                       PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment              Slander                    Personal Injury                                                       820 Copyrights                   430 Banks and Banking
  151 Medicare Act                      330 Federal Employers’          Product Liability                                                     830 Patent                       450 Commerce
  152 Recovery of Defaulted                  Liability              368 Asbestos Personal                                                     835 Patent - Abbreviated         460 Deportation
       Student Loans                    340 Marine                      Injury Product                                                            New Drug Application         470 Racketeer Influenced and
       (Excludes Veterans)              345 Marine Product              Liability                                                             840 Trademark                        Corrupt Organizations
  153 Recovery of Overpayment                Liability             PERSONAL PROPERTY                             LABOR                        880 Defend Trade Secrets         480 Consumer Credit
      of Veteran’s Benefits             350 Motor Vehicle           370 Other Fraud                     710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
  160 Stockholders’ Suits               355 Motor Vehicle           371 Truth in Lending                    Act                                                                485 Telephone Consumer
✖ 190 Other Contract                        Product Liability       380 Other Personal                  720 Labor/Management                 SOCIAL SECURITY                       Protection Act
  195 Contract Product Liability        360 Other Personal              Property Damage                     Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
  196 Franchise                             Injury                  385 Property Damage                 740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                        362 Personal Injury -           Product Liability               751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                            Medical Malpractice                                             Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS             PRISONER PETITIONS                   790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation               440 Other Civil Rights      Habeas Corpus:                      791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                     441 Voting                  463 Alien Detainee                      Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment          442 Employment              510 Motions to Vacate                                                    870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                   443 Housing/                    Sentence                                                                 or Defendant)                 896 Arbitration
    245 Tort Product Liability              Accommodations          530 General                                                              871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property         445 Amer. w/Disabilities -  535 Death Penalty                       IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                            Employment              Other:                              462 Naturalization Application                                             Agency Decision
                                        446 Amer. w/Disabilities -  540 Mandamus & Other                465 Other Immigration                                                  950 Constitutionality of
                                            Other                   550 Civil Rights                        Actions                                                                State Statutes
                                        448 Education               555 Prison Condition
                                                                    560 Civil Detainee -
                                                                        Conditions of
                                                                        Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                     3     Remanded from                4 Reinstated or               5 Transferred from   6 Multidistrict                        8 Multidistrict
      Proceeding             State Court                            Appellate Court                Reopened                      Another District       Litigation -                         Litigation -
                                                                                                                                 (specify)              Transfer                             Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         28 U.S.C. § 1332
VI. CAUSE OF ACTION                      Brief description of cause:
                                         Diversity jurisdiction contract dispute.
VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION                           DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                              JURY DEMAND:                 ✖   Yes          No
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                         JUDGE                                                                   DOCKET NUMBER
DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
02/08/2021                                                                             /s/ Jeffrey Schreiber
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                       JUDGE                           MAG. JUDGE
                              CERTIFICATION
              Case 1:21-cv-00674-AMD-PK     OF ARBITRATION
                                        Document               ELIGIBILITY
                                                 1-1 Filed 02/08/21 Page 2 of 2 PageID #: 27
Local Arbitration Rule 83. provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed. 

&DVHLV(OLJLEOHIRU$UELWUDWLRQ

I, __________________________________________,
    Jeffrey Schreiber                               counsel for____________________________,
                                                                     plaintff                do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):

          ✔             monetary damages sought are in excess of $150,000, exclusive of interest and costs,

                        the complaint seeks injunctive relief,

                        the matter is otherwise ineligible for the following reason


                                   DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1
                                   Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:

N/A



                                   RELATED CASE STATEMENT (Section VIII on the Front of this Form)
Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that “ A civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still
pending before the court.”

                                                           NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)


1.)         Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
            County?                     Yes         ✔    No

2.)         If you answered “no” above:
            a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
            County?                 Yes         ✔     No

            b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
            District?          ✔    Yes               No

            c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
            received:______________________________.

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader action, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
                              :FT/P
Suffolk County?___________________________________
          (Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

                                                                                        BAR ADMISSION

            I am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.

                                          ✔                  Yes                                                          No

            Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

                                                             Yes       (If yes, please explain                  ✔         No




            I certify the accuracy of all information provided above.

                                /s/ Jeffrey Schreiber
            Signature: ____________________________________________________
                                                                                                                                                                       /DVW0RGLILHG
